Citation Nr: 9907886	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's request for waiver of recovery of a 
loan guaranty indebtedness in the amount of $6,016.30 was 
timely received.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1945 to 
October 1953.

This matter arises from a May 1992 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(COWC) at the Detroit, Michigan, Regional Office (RO).  
Therein, it was held that collection of the loan guaranty 
indebtedness of $6,016.30 would not be against the principles 
of equity and good conscience.  However, the question of the 
timeliness of the veteran's appeal of that denial has yet to 
be addressed.  As such, the Board believes that the issue in 
this case is that framed on the cover page of this REMAND.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.

Following the May 1992 denial of the veteran's request for 
waiver of recovery of the loan guaranty indebtedness now at 
issue, the veteran submitted a notice of disagreement during 
May 1995.  Ordinarily, a notice of disagreement must be 
submitted within one year of the date of the notice of the 
determination with which disagreement has been expressed, or 
within 60 days following the date of the issuance of the 
statement of the case, whichever is later.  See 38 U.S.C.A. 
§ 7105 (West 1991).  In this regard, the veteran contends 
that he submitted a prior notice of disagreement in a timely 
fashion; however, no record of such a submittal is in the 
claims file.  Parenthetically, the veteran also has a loan 
guaranty file, but this is not part of the appellate record.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The veteran's loan guaranty file 
should be associated with the appellate 
record.  

2.  The COWC should review the entire 
record.  It should be determined whether 
the veteran submitted a timely notice of 
disagreement with regard to the denial of 
his request for waiver of recovery of the 
loan guaranty indebtedness now at issue.  
If not, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
should contain, among other things, the 
laws and regulations regarding the 
timeliness of appeals.  They should also 
be given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No reference should be drawn regarding the 
final disposition of the claim.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



